Decree affirmed. The parties are owners of adjacent lands in Dracut. A master found that a “ditch” running through land of the plaintiffs and defendant “in existence prior to 1906,” which was “fed by at least one spring and natural accumulation of waters” and was a “natural water course,” backed up and overflowed in 1962. He also found that this condition was occasioned by the “inadequacy and manner of construction of the pipes placed in the ditch by the defendant in 1932 or 1933” and caused a seepage of water “into the cellars of five or six houses,” resulting in damage to the plaintiffs. The defendant appealed from a final decree ordering her to remove forthwith from her land “any and all obstructions to the free and natural flow of water from the said land of the plaintiffs through and across the said land of the defendant by means of said watercourse” and enjoining her from obstructing the fiowage of water from the plaintiffs’ land. There was no error. The plaintiffs have the right of free fiowage of the natural watercourse across their neighbor’s, the defendant’s, land. McGowen v. Carr, 272 Mass. 573, 576. See Stimson v. Brookline, 197 Mass. 568, 572, 573. That the plaintiffs effected some regrading of their land does not, as contended by the defendant, detract from their right to discharge water from their land even though by their action they may have increased the quantity of water in the watercourse. Gannon v. Hargadon, 10 Allen, 106, 109. Duncan v. New England Power Co. 250 Mass. 228, 233.